Case 1:17-cv-05587-KPF Document 63-1 Filed 10/15/18 Page 1 of 2

UNITED STATES DIS’I`RICT COURT _
SOUTHERN DISTR]CT OF NEW YORK

X

 

PAULINO ESPI'NOBARROS (A.K.A. l7-CV-5587 (KPF)

PABLO),

Plaintij”,
AFFIDAVIT OF ABU MOBAREZ

FIRST & FIRST FINEST DELI CORP. (d/b/a
FIRST & FINEST DELI). FOOD U DESIRE
3, CORP. (d/b/a FIRST AND FIRST FINEST
DELI), ADEEB GI-IANA, ABU MUBAREZ,
OTHMAN MUBAREZ, and YOUN'ES
MUBAREZ

Defendams.
X

 

S'I`ATE OF NEW YORK )

)ss:

COUNTY OF KINGS )

ABU MOBAREZ, being duly styom,_deposes and states as follows:

1.

N

I reside at 24 Bay 14"‘ Street, Brooklyn, New York.

I have been employed at the First & Finest Deli (the “Deli”), located at 18 1“‘ Avenue,
New York, New York 10009 from approximately August 2015 to the present.

I work as a cashier at the Deli.

Prior to the trial of this case, my previous attomey, Joseph Giaramita asked that my
brother Othman Mubarez testify as to Mr. Espinoban'os’ employment

However, Othman was not able to testify because he was in Yernen.

Instead of asking for an adjournment of the trial date, Mr. Giaramita told me to testify at

trial.

Case 1:17-cv-05587-KPF Document 63-1 Filed 10/15/18 Page 2 of 2

7. Mr. Giaramita never requested that more than one witness testify on behalf of the
defendants despite the fact that many people, including all of the named defendants and
several employees of the Deli, could testify that Mr. Espinobarros worked for the Deli for
no longer than three months

8. l am willing to testify again as to Mr. Espinobarros’ length of employment and Anwer
Hamid, Mohamed Alawgari, Kareem Mobarez and Younes Mobarez have each told me
that they would also be willing to testify in court. Muad Adel and Othman Mobarez, who
reside in Yernen, have told me that they would be willing to give testimony by telephone

or video conference if allowed by the court.

S orn to before me this p/l’bt'/`W

da ofseptember, 2018 `Abu Mobaréz/

   

SOPH[E QIANLU WANG
No|ary Pubtic. Stals of New ¥ork
Rdg. NO. OZWABSMSB'TO
Quatltlod |n Queem
Ay¢otmin|on Exptma .L 10 bo

